SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1255
CAF 14-00618
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF ANDER G., III,
RESPONDENT-APPELLANT.
-------------------------------                   MEMORANDUM AND ORDER
ONONDAGA COUNTY ATTORNEY,
PETITIONER-RESPONDENT.


MEGGESTO, CROSSETT & VALERINO, LLP, SYRACUSE (JAMES A. MEGGESTO OF
COUNSEL), FOR RESPONDENT-APPELLANT.

GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (JOSEPH M. MILITI OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Onondaga County
(Michael L. Hanuszczak, J.), entered August 28, 2013 in a proceeding
pursuant to Family Court Act article 3. The order adjudicated
respondent to be a juvenile delinquent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent appeals from an order adjudicating him to
be a juvenile delinquent based on the finding that he committed an act
that, if committed by an adult, would constitute the crime of
manslaughter in the second degree (Penal Law § 125.15 [1]). We reject
respondent’s contention that the evidence is legally insufficient to
support the finding that he caused the death of the victim. The
evidence presented by the presentment agency established that, while
participating in a “game” called “knockout,” respondent and his
accomplice each struck the victim with a blow to the head.
Respondent’s accomplice struck the first blow, after which the victim
attempted to use his cell phone. Respondent then struck the victim
with the second blow, and the victim immediately collapsed to the
ground. According to the testimony of the Medical Examiner, the
postmortem examination revealed that the victim sustained a tear or
laceration of the left vertebral artery, the bleeding from which can
cause immediate unconsciousness and essentially immediate death. In
light of the sequence of blows and the surrounding circumstances, the
Medical Examiner opined to a reasonable degree of medical certainty
that the second blow was the cause of death. We reject respondent’s
further contention that the opinion of the Medical Examiner was
legally insufficient because it was not set forth with absolute or
scientific certainty (see Matter of Anthony M., 63 NY2d 270, 280-281;
see also People v Krotoszynski, 43 AD3d 450, 451-452, lv denied 9 NY3d
962; People v Whitlatch, 294 AD2d 909, 909, lv denied 98 NY2d 703).
                                 -2-                          1255
                                                         CAF 14-00618

Viewing the evidence in the light most favorable to the presentment
agency, we conclude that a rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt (see
generally People v Contes, 60 NY2d 620, 621; Matter of Gilbert B., 280
AD2d 1006, 1007).




Entered: November 21, 2014                     Frances E. Cafarell
                                               Clerk of the Court